

116 SRES 400 ATS: Recognizing October 2019 as “National Women's Small Business Month”.
U.S. Senate
2019-10-31
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III116th CONGRESS1st SessionS. RES. 400IN THE SENATE OF THE UNITED STATESOctober 31, 2019Mr. Rubio (for himself, Mr. Cardin, Mr. Braun, Ms. Cantwell, Mr. Grassley, Mr. Coons, Mr. Risch, Ms. Hirono, Mr. Kennedy, Ms. Duckworth, Mrs. Capito, Ms. Rosen, Mr. Scott of Florida, Mrs. Feinstein, Mr. Gardner, Mr. Wyden, Mr. Crapo, Ms. Klobuchar, Mr. Barrasso, Mr. King, Ms. Collins, Ms. Hassan, Mrs. Blackburn, Ms. Sinema, Mrs. Fischer, Mr. Cramer, Mr. Scott of South Carolina, Mr. Young, Ms. Ernst, Mr. Perdue, Mr. Roberts, Mr. Daines, Mr. Wicker, Mr. Romney, Mr. Enzi, Mr. Inhofe, Mr. Alexander, Mr. Hawley, Mr. Lankford, Mrs. Hyde-Smith, Mr. Booker, Mr. Peters, Mr. Hoeven, and Ms. McSally) submitted the following resolution; which was considered and agreed toRESOLUTIONRecognizing October 2019 as National Women's Small Business Month.
	
 Whereas the National Women's Business Council has declared October 2019 National Women's Small Business Month; Whereas there are more than 12,900,000 women-owned small businesses in the United States;
 Whereas women-owned small businesses generate $1,900,000,000,000 in total receipts, which is a 21 percent increase since 2014;
 Whereas the growth rate for women-owned employer firms is more than double the growth rate of all other small businesses;
 Whereas, in comparison to 2014, there are nearly 2,250,000 additional women-owned employer firms and nearly 700,000 additional jobs;
 Whereas Congress continues to support the National Women's Business Council and its focus on alleviating obstacles women face as business owners and entrepreneurs;
 Whereas the celebration of National Women's Small Business Month would— (1)honor women small business owners and women entrepreneurs; and
 (2)recognize the significance of the contributions of women to the small business community: Now, therefore, be it
	
 That the Senate— (1)recognizes October 2019 as National Women's Small Business Month;
 (2)honors the vital role of women small business owners and women entrepreneurs in the United States during National Women's Small Business Month;
 (3)recognizes the significant contributions of women small business owners and women entrepreneurs to the small business community;
 (4)supports and encourages young women entrepreneurs to pursue their passions and create more start-up businesses;
 (5)recognizes the importance of creating policies that promote a business-friendly environment for small business owners that is free of unnecessary and burdensome regulations and red tape; and
 (6)supports efforts to— (A)encourage consumers to shop locally; and
 (B)increase awareness of the value of locally-owned small businesses and the impact of women-owned small businesses on the economy of the United States.